This was an action of assumpsit to recover for personal services, and for interest on several sums of money which had been loaned by the plaintiff to the defendant between and including the dates of November 21, 1891, and December 31, 1902. The jury returned a verdict for the defendant, and the case comes before the court on the plaintiff’s general motion for a new trial.
The action was commenced in January, 1910, and was continued from term to term for reasons satisfactory to the court, until at the *512April term, 1916, three auditors were appointed. There was a hearing before the auditors at which it appears the matters in dispute between the parties were fully heard, and upon which hearing the auditors reported at the October term of the court, as follows:
"Nothing due plaintiff from the defendant, nothing due defendant from plaintiff.”
The case was tried by able counsel, and the presiding Justice presented with appropriate instruction the only question involved,— ‘ 'whether interest shall be allowed to the plaintiff for sums of money which from time to time he entrusted to the defendant.” The claim for wages having been waived, the issue was therefore confined to the item of interest charged in the account annexed to the writ.
We have examined the record with care, and have had the benefit of the charge to the jury which counsel has printed with the case, and we find no reason to question the fairness of the trial or the justice of the verdict, nor does the plaintiff point out, as it is his duty to do, wherein the verdict is against the law, the evidence, and the weight of the evidence. The auditors selected are among the most eminent practitioners at the bar, and in addition to their finding, the vital question involved was passed upon by the jury. No reason has been advanced, and we can see none, to justify granting the motion for a new trial. Motion overruled. Henry J. Conley, pro se. Dennis A. Meaher, and Augustus F. Moulton, for defendant.